     Case: 18-30011   Document: 00514902418 Page: 1 Date Filed: 04/04/2019
Case 2:16-cv-01094-DEW-KK Document 49 Filed 04/04/19 Page 1 of 2 PageID #: 384

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202) 479-3011
                                    March 18, 2019


    Clerk
    United States Court of Appeals for the Fifth Circuit
    600 S. Maestri Place
    New Orleans, LA 70130


          Re: Joseph Chhim
              v. Golden Nuggett Lake Charles, L.L.C.
              No. 18-7601
              (Your No. 18-30011)


    Dear Clerk:

          The Court today entered the following order in the above-entitled case:

          The petition for a writ of certiorari is denied.



                                            Sincerely,




                                            Scott S. Harris, Clerk
     Case: 18-30011   Document: 00514902421 Page: 1 Date Filed: 04/04/2019
Case 2:16-cv-01094-DEW-KK Document 49 Filed 04/04/19 Page 2 of 2 PageID #: 385




                    United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK
  ġ                    ġ                                  ġ
  LYLE W. CAYCE        ġ                                          TEL. 504-310-7700
  CLERK                ġ                                       600 S. MAESTRI PLACE
                       ġ                                      NEW ORLEANS, LA 70130



                                April 04, 2019


 Mr. Tony R. Moore
 Western District of Louisiana, Lake Charles
 United States District Court
 300 Fannin Street
 Suite 1167
 Shreveport, LA 71101-0000

        No. 18-30011       Joseph Chhim v. Golden Nugget Lake Charles
                           USDC No. 2:16-CV-1094


 Dear Mr. Moore,
 Enclosed is a copy of the Supreme Court order denying certiorari.


                                     Sincerely,
                                     LYLE W. CAYCE, Clerk


                                     By: _________________________
                                     Charlene A. Vogelaar, Deputy Clerk
                                     504-310-7648
